UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6321



LORENZO MAURICE JOHNSON,

                                             Petitioner - Appellant,

          versus


J. E. GUNJA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-473-WMN)


Submitted:   May 17, 2001                     Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Maurice Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo Maurice Johnson appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Johnson v. Gunja, No. CA-01-473-WMN (D. Md.

Feb. 16, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2